Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed 09/15/21 have been fully considered but they are not persuasive. 
Applicant argues that “claims 11 and 17 require the ferroelectrics layers have the same chemical combination and Schloesser does not teach this feature”
The Examiner has considered the Applicants argument, but respectfully disagrees. The present language of claim #11 states, “performing a heat treatment on the plurality of stack structures, wherein the ferroelectrics layers of the plurality of stack structures have among the plurality of stack structures are different”. The Examiner takes the position that it is unclear whether the ferroelectric layers have the same composition before or after the heat treatment. Furthermore, the Examiner notes that Schloesser shows (paragraph 0009), “silicon dioxide doped hafnium oxide has been identified as a material, for which an appropriate crystalline state may be established that provides the ferroelectric behavior”. Also, Schloesser shows that (paragraph 0023), “According to the most recent research results, as indicated above, hafnium oxide-based materials, which may include a certain fraction of silicon dioxide, exhibit a ferroelectric .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #11, 14, 16, 17, 19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al., (U.S. Pub. No, 2013/0270619), hereinafter referred to as "Schloesser" and in view of INO et al., (U.S. Pub. No. 2019/0296122), hereinafter referred to as "Ino".



Schloesser shows, with respect to claim #17, 19, 22-24, an integrated circuit comprising: a substrate (fig. #1h, item 101) (paragraph 0026); and a plurality of transistors (fig. #1h, item 150a&b) (paragraph 0049) on the substrate, each of the plurality of transistors including a channel layer (fig. #1h, item 153a) (paragraph 0049) in the substrate, a source electrode (fig. #1h, item 152) and a drain electrode (fig. #1h, item 152, right side of gate structure) that respectively contact both sides of the channel layer (paragraph 0050), a gate electrode structure (fig. #1g, item 160a) with a metal electrode (fig. 1g, item 163) on the channel layer (fig. #1h, item 153a) (paragraph 0047), and a ferroelectrics layer (hafnium, fig. #1g, item 162a, 162b) (paragraph 0028, 0035)  between the channel layer (fig. #1h, item 153a and b) and the gate electrode (fig. #1g, item 163, 164) (paragraph 0037- 0038), wherein the ferroelectrics layers of at least two of the plurality of transistors have different electrical characteristics (paragraph 0037). 


Schloesser fails to show, with respect to claim # 17, a device  wherein the ferroelectrics layers of the at least two of the plurality of transistors have same chemical compositions, and wherein at least one of crystalline phases, grain sizes, and defect densities of
the ferroelectrics layers of a first stack structure and a second stack structure among the plurality of stack structures are different.

Ino teaches, with respect to claim # 17, a device wherein the ferroelectric region have the same by adjusting a spontaneous polarization amount, a squareness ratio, a film thickness, a volume, a shape, a composition a crystal structure, a crystal structure ratio, a crystal orientation, a grain size, an interface, structure, an interface area (paragraph 0199).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a device wherein the ferroelectrics layers of the at least two of the plurality of transistors have same chemical compositions, and wherein at least one of crystalline phases, grain sizes, and defect densities of the ferroelectrics layers of a first stack structure and a second stack structure among the plurality of stack structures are different, into the invention of Schloesser, with the motivation to intricately tune or differentiate the electrical characteristics of the transistors, as taught by Ino.


claim #1 and 22, an integrated circuit a threshold voltage of the first transistor is different than a threshold voltage of the second transistor (paragraph 0028).
With respect to claim #1 and 22, the Examiner notes that Schloesser does not explicitly state that the transistors have different threshold voltages. However, Schloesser shows (paragraph 0028), “if a ferroelectric transistor is to be formed, the base layer (fig. #1h, item 161b) may have appropriate characteristics so as to obtain the overall electronic behavior, for instance in terms of threshold voltage”. Thus, the Examiner takes the position that Schloesser shows that the threshold voltage characteristics can be supplied as desired by the design specifications and  “It should be appreciated that the characteristics of the base layer 161b may be selected so as to comply with the requirements of a ferroelectric circuit element to be formed”. For these reasons, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 22, to manufacture a device wherein the ferroelectrics layers of the at least two of the plurality of transistors have same chemical compositions, and wherein at least one of crystalline phases, grain sizes, and defect densities of the ferroelectrics layers of a first stack structure and a second stack structure among the plurality of stack structures are different, as produced by the method of Schloesser, with the motivation to control the characteristics so as to obtain the overall electronic behavior, as taught by Schloesser.


Schloesser shows, with respect to claim #4 and 25, an integrated circuit wherein  a hysteresis characteristic of polarization versus electric field in the first transistor is different than  (paragraph 0023).
With respect to claim #4 and 25, the Examiner notes that Schloesser does not explicitly use a hysteresis graph to show the polarization of the ferroelectric layers. However, Schloesser shows a polarization of the hafnium-based dielectric material may be adjusted by applying appropriate electrical fields.  The adjusted polarization may then be preserved upon operating the circuit element, such as the transistor or the capacitor, with an operating voltage that does not exceed the critical electrical field as is required for changing the previously adjusted polarization. Schloesser further explains that the control of this polarization produces significantly different drive current/gate voltage characteristics, which may thus be used for defining different logic state. For these reasons, the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4 and 25, to use a hysteresis graph to show the polarization of the ferroelectric layers with respect to the electrical charge applied to the Ferroelectrical layers as shown by Schloesser, with the motivation that this produces significantly different drive current/gate voltage characteristics, as taught by Schloesser.


Schloesser shows, with respect to claim #11 and 16, a method comprising: a substrate (fig. #1h, item 101)(paragraph 0026); and a plurality of transistors (fig. #1h, item 150a&b) (paragraph 0049) on the substrate, each of the plurality of transistors including a channel layer (fig. #1h, item 153a) (paragraph 0049) in the substrate, a source electrode (fig. #1h, item 152) and a drain electrode (fig. #1h, item 152, right side of gate structure) that respectively contact (paragraph 0050), a gate electrode structure (fig. #1g, item 160a) with a metal electrode (fig. 1g, item 163) on the channel layer (fig. #1h, item 153a) (paragraph 0047), and a ferroelectrics layer (hafnium, fig. #1g, item 162a, 162b) (paragraph 0028, 0035)  between the channel layer (fig. #1h, item 153a and b) and the gate electrode (fig. 1g, item 163, 164) (paragraph 0037- 0038), wherein the ferroelectrics layers of at least two of the plurality of transistors have different electrical characteristics (paragraph 0037) and providing heat treatments, which may performed in order to adjust the overall characteristics of the electrode structures (fig. #1h, items 160a, 160b) (paragraph 0028, 0044). 

Schloesser fails to show, with respect to claim #11, a device  wherein the ferroelectrics layers of the at least two of the plurality of transistors have same chemical compositions, and wherein at least one of crystalline phases, grain sizes, and defect densities of the ferroelectrics layers of the at least two transistors are different.

Ino teaches, with respect to claim #11, a device wherein the ferroelectric region have the same by adjusting a spontaneous polarization amount, a squareness ratio, a film thickness, a volume, a shape, a composition a crystal structure, a crystal structure ratio, a crystal orientation, a grain size, an interface, structure, an interface area (paragraph 0199).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a device  wherein the ferroelectrics layers of the at least two of the plurality of transistors have same chemical compositions, and wherein at least one of crystalline phases, grain sizes, and defect densities of the ferroelectrics layers of the at 



Schloesser shows, with respect to claim #14, a method wherein at least two of the plurality of stack structures (fig. #1h, items 160a, 160b) further include metal layers (fig. #1h, items 163) between the plurality of channel layers (fig. #1h, items 153a&b) (paragraph 0047) and the plurality of gate electrodes (fig. #1h, item 164) (paragraph 0049, 0050), and the metal layers contact the ferroelectrics layers (hafnium, fig. #1g, item 162a, 162b) of the at least two of the plurality of stack structures (paragraph 0028, 0035, 0050).

//
Claim #13, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al., (U.S. Pub. No, 2013/0270619), hereinafter referred to as "Schloesser" as modified by INO et al., (U.S. Pub. No. 2019/0296122), hereinafter referred to as "Ino" and in further view of Lochtefeild et al., (U.S. Pat. No. 7,626,246 B2), hereinafter referred to as "Lochtefeild".

Schloesser substantially shows the claimed invention as shown in the rejection above. 
claim #13, 15, 21, an integrated circuit wherein at least one of materials and thicknesses of the gate electrodes of the at least two transistors are different.

Lochtefeild teaches, with respect to claim #13, 15, 21 a method wherein a first gate electrode (fig. 11b, item 1100) material is disposed over the first active area (fig. 11b, item 730) (column #17, line 1-10), and a second gate electrode (fig. 11c, item 1110) material different from the first gate electrode material is disposed over the second active area (fig. 11b, item 770) (column #17, line 20-27) material (column #5, line 47-51).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, 15, 21, an integrated circuit wherein at least one of materials and thicknesses of the gate electrodes of the at least two transistors are different, into the invention of Schloesser, with the motivation performance, design and fabrication of CMOS devices having different n- and p-active areas may be improved by the use of different gate electrode materials for the n- and p-type devices, selected, e.g., in view of  work-function considerations, as taught by Lochtefeild.

///
Claim #6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al., (U.S. Pub. No, 2013/0270619), hereinafter referred to as "Schloesser" and in view of SLESAZECK et al., (U.S. Pat. No. 2018/0082729), hereinafter referred to as "Slesazeck".

Schloesser substantially shows the claimed invention as shown in the rejection above. 
Schloesser fails to show, with respect to claim #6 and 9, an integrated circuit wherein the ferroelectrics layer of the first transistor and the ferroelectrics layer of the second transistor have different grain sizes such that ferroelectrics layer of the first transistor includes a larger grain size than the ferroelectrics layer of the second transistor.

Slesazeck teaches, with respect to claim #6 and 9, an integrated circuit wherein  ferroelectric material oxide layer comprises different ferroelectric domains (fig.#1b, item 103a, 103b and 103c), which can coincide with different grains in a polycrystalline film (fig. #1, item 201) (paragraph 0028) and ferroelectric material oxide layer (fig. #4, item 103) can be patterned self-aligned to the gate conductors (fig. #4, item 106a and 106b) such that the area of the ferroelectric (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6 and 9, an integrated circuit wherein the ferroelectrics layer of the first transistor and the ferroelectrics layer of the second transistor have different grain sizes such that ferroelectrics layer of the first transistor includes a larger grain size than the ferroelectrics layer of the second transistor, into the invention of Schloesser, with the motivation this produces a coercive voltage of the coinciding ferroelectric domains which is different, as taught by Slesazeck.

/////
Claim #20 are rejected under 35 U.S.C. 103 as being unpatentable over Schloesser et al., (U.S. Pub. No, 2013/0270619), hereinafter referred to as "Schloesser"  as modified by Frank et al., (U.S. Pat. No. 2020/0020762), hereinafter referred to as "Frank" and in further view of Lochtefeild et al., (U.S. Pat. No. 7,626,246 B2), hereinafter referred to as "Lochtefeild".

Schloesser shows, with respect to claim #20, an integrated circuit wherein a dielectric material (fig. #1a, item 162a), followed by the removal and/or the deposition of a further metal-containing electrode material, (titanium nitride: fig. #1h, item 162a) (paragraph 0039).

Schloesser as modified by Frank substantially shows the claimed invention as shown in the rejection above. 

Schloesser as modified by Frank fails to show, with respect to claim #20, an integrated circuit wherein at least one of materials and thicknesses of the gate electrodes of the at least two transistors are different.

Lochtefeild teaches, with respect to claim #20, a method wherein a first gate electrode (fig. 11b, item 1100) material is disposed over the first active area (fig. 11b, item 730) (column #17, line 1-10), and a second gate electrode (fig. 11c, item 1110) material different from the first gate electrode material is disposed over the second active area (fig. 11b, item 770) (column #17, line 20-27) material (column #5, line 47-51).

claim #20 an integrated circuit wherein at least one of materials and thicknesses of the gate electrodes of the at least two transistors are different, into the invention of Schloesser as modified by Frank, with the motivation performance, design and fabrication of CMOS devices having different n- and p-active areas may be improved by the use of different gate electrode materials for the n- and p-type devices, selected, e.g., in view of  work-function considerations, as taught by Lochtefeild.


Allowable Subject Matter
Claims #5,7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #5
The ferroelectrics layer of the first transistor and the ferroelectrics layer of the second transistor have different crystalline phases selected among an orthorhombic phase having ferroelectricity, a tetragonal phase having anti-ferroelectricity, and a monoclinic phase.
Claim #7 and 10
The ferroelectrics layer of the first transistor and the ferroelectrics layer of the second transistor have different defect densities.
Claim #8
The ferroelectrics layer of the first stack structure and the ferroelectrics layer of the second stack structure include different crystalline phases selected among an orthorhombic phase having ferroelectricity, a tetragonal phase having anti- ferroelectricity, and a monoclinic phase



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/27/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816